
	

114 HR 4709 IH: Unsubscribe From All Act of 2016
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4709
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Miss Rice of New York introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the CAN–SPAM Act of 2003 to require commercial email messages to include an option
			 allowing recipients to unsubscribe from any such future emails.
	
	
 1.Short titleThis Act may be cited as the Unsubscribe From All Act of 2016. 2.Requiring an option to unsubscribe from all electronic communications (a)In generalSection 5(a)(3)(A) of the CAN–SPAM Act of 2003 (15 U.S.C. 7704(a)(3)(A)) is amended to read as follows:
				
 (A)In generalIt is unlawful for any person to initiate the transmission to a protected computer of a commercial electronic mail message that does not, clearly and conspicuously displayed, contain—
 (i)a functioning return electronic mail address or other Internet-based mechanism that a recipient may use to choose the specific types of commercial electronic mail messages the recipient wants to receive or does not want to receive from the sender, including an option under which the recipient may choose not to receive any commercial electronic mail messages from the sender, at the electronic mail address where the message was received; and
 (ii)a functioning option labeled unsubscribe from all or a similar phrase that, upon selection, sends a reply electronic mail message or Internet-based communication requesting not to receive future commercial electronic mail messages from that sender at the electronic mail address where the message was received with not more than one additional action required by the recipient..
 (b)Time periodSection 5(a)(3)(B) of such Act (15 U.S.C. 7704(a)(3)(B)) is amended to read as follows:  (B)Time periodIt is unlawful for any person to initiate the transmission to a protected computer of a commercial electronic message that does not remain capable of receiving messages or communications sent under subparagraph (A) for no less than 30 days after the transmission of the original message..
 (c)Conforming amendmentSection 5(a)(3)(C) of such Act (15 U.S.C. 7704(a)(3)(C)) is amended by striking subparagraph (A) and inserting subparagraphs (A) and (B).  